      Case 4:20-cv-00056-WS-EMT Document 15 Filed 11/20/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




HARVEY DONLEY,

      Petitioner,

v.                                                         4:20cv56–WS/EMT

MARK INCH,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
              AMENDED REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed October 15, 2020. The magistrate judge recommends that

Petitioner's petition for writ of habeas corpus be dismissed as untimely. Petitioner

has filed objections (ECF No. 14) to the magistrate judge’s report and

recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation is due to be

adopted based on the untimeliness of Petitioner’s petition for writ of habeas
      Case 4:20-cv-00056-WS-EMT Document 15 Filed 11/20/20 Page 2 of 2



                                                                             Page 2 of 2


corpus. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 11) is

hereby ADOPTED and incorporated by reference into this order.

      2. Respondent’s motion to dismiss (ECF No. 8) is GRANTED.

      3. Petitioner's petition for writ of habeas corpus (ECF No. 1) is DISMISSED

as untimely.

      4. The clerk shall enter judgment stating: "The petitioner's petition for writ

of habeas corpus is DISMISSED."

      5. A certificate of appealability is DENIED.

      DONE AND ORDERED this              20th        day of    November       , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
